      Case 2:20-cr-00051-WFN     ECF No. 53    filed 08/13/21   PageID.134 Page 1 of 1


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 1
                                                                      Aug 13, 2021
 2                                                                         SEAN F. MCAVOY, CLERK

 3                        UNITED STATES DISTRICT COURT
 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6   UNITED STATES OF AMERICA,                      No. 2:20-CR-00051-WFN-1
 7
                        Plaintiff,                  ORDER DENYING DEFENDANT’S
 8                                                  MOTION TO MODIFY RELEASE
 9                       v.                         CONDITIONS
10   JONATHON WESLEY BISHOP,                        MOTION DENIED AS MOOT
11                                                      (ECF No. 52)
                        Defendant.
12
13
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
14
     ECF No. 52.
15
           Specifically, Defendant is requesting to modify condition #14 to allow him
16
     to travel outside the Eastern District of Washington. However, his proposed travel
17
     to “the Gorge” is within the Eastern District of Washington
18
           Therefore, IT IS ORDERED Defendant’s Motion, ECF No. 52, is
19
     DENIED as Moot.
20
           IT IS SO ORDERED.
21
           DATED August 13, 2021.
22
23                               _____________________________________
24                                         JOHN T. RODGERS
                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28



     ORDER - 1
